Per Curiam.
The petitioner brings this complaint for release from confinement in the House of Correction at Windsor, where he is held by order of the Chittenden Municipal Court. It appears from the complaint and the copy of the mittimus attached, that the petitioner entered a plea of guilty to the felonious charge of lewd and lascivious conduct with a child in violation of 13 V.S.A. §2602. He was subsequently committed to the care and custody of the Superintendent of the Vermont State Hospital at Waterbury for examination and report to the Chittenden Municipal Court, as provided in 18 V.S.A. §2813.
On July 14, 1965, hearing was .held and the petitioner was found to be a “psychopathic personality thereby constituting a threat to the *463public welfare — and dangerous to be at large in the community.” The court ordered the petitioner committed to the House of Correction, the place designated by the Commissioner of Mental Health, to receive the petitioner pursuant to 18 V.S.A. §2814.
The petitioner’s detention appears to be regular and consistent with the provisions of 18 V.S.A. §§2813-2815. There are no allegations of fact to indicate his restraint is unlawful. The complaint fails to state sufficient reason for the issuance of the writ. In re Rickert, 124 Vt. 232, 234; See also Walker v. Johnston, 312 U.S. 275, 284.

Petition is dismissed.